Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 10/1/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.  Claims 1-20 are pending.  
Response to Arguments
2.	Applicant's arguments have been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 102
Issue 1: The applicant argues regarding independent claim 1 that the amended limitations overcome current rejection.
Examiner respectfully disagrees.  See Examiner’s explanation in the rejection section below.
Issue 2: The applicant’s argument regarding independent claims 9 and 12 are moot in light of the new ground of rejections set forth below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-8 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “different conversation flows including emails exchanged within different sub-groups of the recipients”.  
First of all, it is unclear whether the recited “the recipient” refers to “a plurality of recipients”, a subset of “a plurality of recipients”, or another set of recipients.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any recipients.
Secondly, it is unclear how to exchange emails within “recipients”.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any type of email exchanges within a sender and a recipient.  Claims 2-8 and 15-20 are similarly rejected.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 
8.	Claims 1-2, 4-6, 8, 15, 17-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lindsay et al (US 2016/0323235).
As to claim 1, Lindsay discloses a system for automatically converting one or more emails to one or more chat conversations, comprising:
a memory storing instructions (figure 5); and
a processor (figure 5) configured to execute the instructions to:
receive an email thread having at least one email, receive a request to convert the email thread to a chat conversation (figure 4, step 410, “receive an email”), 
determine a plurality of recipients from the email thread (figure 4, step 420, “determine a sender and one or more recipients”), 
parse the email thread to determine a plurality of conversation flows (claim 4, “wherein the body of the email conversation is further parsed into a plurality of email replies, the IM service adding each email reply as a separate message to the IM chat session” wherein the plurality of email replies are equivalent to a plurality of conversation flows), different conversation flows including emails exchanged within different sub-groups of the recipients (see 112 rejection and Examiner’s interpretation above.  See claim 4 and paragraph 81, each sender/recipient pair can be considered a subgroup of the recipients, since the sender is a recipient in a reply email)
generate a plurality of chat conversations based on the plurality of recipients and corresponding to the plurality of conversation flows (figure 4, steps 430-460; [0081]. Also see citation in preceding limitation, i.e., claim 4, “wherein the body of the email conversation is further parsed into a plurality of email replies, the IM service adding each email reply as a separate message to the IM chat session” 
generate chat messages between one or more of the recipients containing portions of the email thread in an order determined by the plurality of conversation flows ([0081]; claim 4, “wherein the body of the email conversation is further parsed into a plurality of email replies, the IM service adding each email reply as a separate message to the IM chat session”).
As to claim 5, see similar rejection to claim 1.
As to claim 2, Lindsay discloses the system of claim 1, further comprising instructions to:
receive an identifier associated with a user; compare the identifier to a database of known identifiers; and continue executing the instructions only if the identifier matches a known identifier ([0045], checking with the database to determine whether the sender/recipient has a valid IM account implies comparing identifiers to determine whether there is a match).
As to claim 6, see similar rejection to claim 2.
As to claim 4, Lindsey discloses the system of claim 1, wherein the instructions to receive an email thread further comprise instructions to:
receive a forwarded email having the email thread ([0029], “forward”); and
extract the email thread from the forwarded email ([0029]-[0032]).
As to claim 8, see similar rejection to claim 4.
As to claim 15, Lindsey discloses the system of claim 1, wherein at least one conversation flow comprises a temporal flow ([0081]).
As to claim 17, Lindsey disclose the system of claim 1, wherein at least one conversation flow comprises a logical flow ([0081], first and second are logical flow).
.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 3, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay, as applied to claim 1 above, and further in view of ON (official notice).
As to claim 3, Lindsay discloses the system of claim 1, further comprising instructions to:

	In response to Applicant’s request, documents support for the official notice taken is provided here: Ishikawn (US 2001/0037314), [0016].
As to claim 7, see similar rejection to claim 3.
As to claim 16, Lindsey-ON discloses the system of claim 15, wherein the processor is further configured to determine the temporal flow based on timestamps of the at least one email (ON: a known practice to determine temporal flow based on timestamps of at least one email, in order to order emails).
In response to Applicant’s request, documents support for the official notice taken is provided here: Barshow et al (US 2015/0032829), figure 2.
13.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay, as applied to claim 1 above, and further in view of Waltermann et al (US 2016/0065519).

At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Lindsay and Waltermann, in order to detect conversation context fork (see Waltermann, [0041]).
As to claim 20, Lindsay-Waltermann discloses the system of claim 19, wherein the folk divides a conversation flow in to a main flow and a tributary flow (Waltermann, [0041]).
12.	Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay, as applied to claim 1 above, and further in view of Serr (US 8438225).
As to claim 9, see citation in rejection to claim 1, and [0062], “While the paragraphs above have dealt with processes for migrating email conversations to IM chat sessions, the present technology can be utilized to convert/migrate IM chat sessions into email conversations, and to convert individual IM messages into individual email messages.”  See also [0062], “the present technology can be utilized to convert/migrate IM chat sessions into email conversations, and to convert individual IM messages into individual email messages.”  However, Lindsay does not expressly disclose determine whether to place a recipient on a CC field, a BCC field, or a To field of an email based on how active the recipient was in the chat conversation or context clues within the chat conversation.  Serr discloses a concept of determining whether to place a recipient on a CC field, a BCC field, or a To field of an email based on how active the recipient was in the chat conversation or context clues within the chat conversation (col. 9, lines 15-35).
At the time of the filing, it would have been obvious for an ordinary skilled in the art to combine Lindsay with Serr.  The suggestion/motivation of the combination would have been to send email communications based on context of the chat messages (Serr, col. 9, lines 15-35).
As to claim 12, see similar rejection to claim 9.

As to claim 13, see similar rejection to claim 10.
12.	Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay-Serr, as applied to claim 1 above, and further in view of ON (official notice).
As to claim 11, see citation in rejection to claim 3, and [0062], “While the paragraphs above have dealt with processes for migrating email conversations to IM chat sessions, the present technology can be utilized to convert/migrate IM chat sessions into email conversations, and to convert individual IM messages into individual email messages.”
	As to claim 14, see similar rejection to claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449